DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Note
Claim 22 is being amended to resolve a potential interpretation issue in view of Ex parte Schulhauser as described below.  The remainder of the allowance is identical to the previous allowance and has been included for easy of understanding.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Bradley on 7/15/22.
The application has been amended as follows: 
Please replace claims 22-27 as set forth below
22.	A computer implemented method, the method comprising:
	storing in at  least one memory a plurality of games of chance, wherein each game of chance comprises a respective starting point in time, a respective ending point in time, a respective maximum number of prizes to be awarded, and a respective set of criteria;
	for each game of chance, storing in the at least one memory a representation of a prize instance for each of the respective maximum number of prizes to be awarded, wherein the representation of each prize instance comprises a point in time assigned randomly by at least one processor within a time interval defined by the respective starting point in time and the respective ending point in time of each game of chance, and wherein the representation of each prize instance comprises an indicator representative of whether the prize instance is available to be awarded;
	receiving by the at least one processor, at a particular point in time, a request from an end-user to participate, wherein the request comprises information identifying the end-user and information identifying a product item having associated characteristics;
	determining by the at least one processor whether the characteristics of the product item meet the criteria of any of the one or more games of chance;
	storing the information identifying the product item in a collection of product information of the end-user in the at least one memory, in response to the at least one processor determining that the characteristics of the product item do not meet the criteria of any of the plurality of games of chance, wherein the collection of product information of the end-user comprises specific product items selected by the end-user while browsing an e-commerce web site, and wherein the e-commerce web site stores the collection of product information of the end-user in the at least one memory after the end-user leaves the e-commerce web site;
	selecting by the at least one processor a particular game of chance with the fewest criteria from the plurality of games of chance based upon the characteristics of the product item, in response to the at least one processor determining that the characteristics of the product item meets the criteria of at least one of the plurality of games of chance; and
	awarding by the at least one processor the product item to the end-user, if the particular point in time is at or after the point in time assigned to at least one prize instance of the particular game of chance and the indicator of the at least one prize instance indicates the at least one prize instance is available to be awarded.

23.	The computer implemented method according to claim 22, wherein the set of criteria comprises one selected from the group of: a product price range, a product category, a product manufacturer, a product brand and a product designer.

24.	The computer implemented method according to claim 22, wherein the characteristics comprise one selected from the group of: a product price, a product category, a product manufacturer, a product brand, and a product designer.

25.	The computer implemented method according to claim 22, wherein awarding the product item to the end-user comprises:
setting the indicator of the at least one prize instance so that the at least one prize instance is no
longer available to be awarded; and
scheduling delivery of the product item to the end-user.

26.	The computer implemented method according to claim 22, wherein the method comprises:
requesting information from the end-user regarding one or both of a reason for selecting the product item and a relationship of the end-user to an intended recipient of the product item; and
updating one or both of personal interest and product preference information of the end-user maintained by the computer system, based upon the requested information.

27.	The computer implemented method according to claim 22, wherein the method comprises:
determining whether the end-user has exhausted a set number of chances to win a prize within a set period of time; and
entering the end-user into a different game of chance.

Reasons for Allowance
Claims 22-39 are allowed.  
Claim 22-27 have been amended to positively recite computer implemented features of the method.  This overcomes a potential broadest reasonable interpretation of claim 22 in view of Ex parte Schulhauser, as the method is positively recited as being performed by a memory and processor, thus under the broadest reasonable interpretation, the structure (i.e. a memory as well as a processor which performs the algorithm for carrying out the method) is present regardless of whether the condition is met and the function is actually performed.
The closest prior art of Nguyen (US 20050153773) discloses providing award which can be provided for a limited period of time at randomly selected periods of time (see paragraph 76) similarly to the instant application “storing a plurality of game of chance…” and “the representation of each prize instance comprises a point in time assigned randomly within a time interval…” and “awarding the product item to the end user if the particular point of time is at or after the point in time assigned to the at least one prize instance” and Swanson (US 20140278990) discloses user preferences of individual products and services (paragraph 55) and determining particular products in response to the user preferences (paragraph 59) for reward (paragraph 61) similarly to the instant application “information identify the end user and information identifying a product item having associated characteristics” and “determining whether the characteristics of the product item meet the criteria of any of the one or more games of chance” in combination with Nguyen.  However the prior art of record fails to disclose selecting a particular game of chance with the fewest criteria from the plurality of games of chance based upon the characteristics of the product item, if the characteristic of the product item meets the criteria of the at least one of the plurality of games of chance.
With respect to Alice 101, although abstract ideas are claimed as per step 2A prong one, such as storing and providing games of chance, and awarding a product item, they are integrated into a practical application as per step 2A prong two, especially when the steps are considered as a whole. Particularly, assigning a point of time randomly, collecting product information thru specific product items selected by the end user while browsing an e-commerce website, and this product information is used to match criteria to a game of chance, with the particular game with the fewest criteria being selected.  This improves the functioning of a compute or any other technology or technical field by allowing for data mining while a user is shopping in an ecommerce site to be used to provide tailored prizes from a plurality of different games of chances, which further applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715